Citation Nr: 0943770	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1958 and December 1967 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision that denied 
service connection for a bilateral hearing loss disability 
and tinnitus.  

This case was remanded in December 2007 for further 
evidentiary development to ascertain whether the Veteran had 
noise exposure in service.  The Agency of Original 
Jurisdiction (AOJ) was asked, among other things, to obtain 
the service treatment records for the Veteran's earlier 
period of service from October 1955 to October 1958.  The 
Board acknowledges that there is no indication in the record 
that an effort was made to obtain such records.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (a remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand orders).  However, given that the 
purpose of obtaining those records was to corroborate the 
Veteran's contentions regarding noise exposure, and given 
that in-service noise exposure has now been conceded, as 
explained below, the Board finds that any failure to request 
the records at issue did not prejudice the Veteran.  

The Board notes that a previously-created temporary file was 
recently associated with the claims file after it was 
transferred to the Board.  The contents of this temporary 
file are duplicative of the evidence and other documents 
already in the claims file.  As such, the Board may proceed 
with appellate review.


FINDINGS OF FACT

1. The preponderance of the evidence fails to establish that 
the Veteran's bilateral hearing loss disability had its onset 
in service, manifested within one year of service separation, 
or is otherwise related to her active military service.  

2. The preponderance of the evidence fails to establish that 
tinnitus had its onset in service or is otherwise related to 
the Veteran's active military service.  


CONCLUSION OF LAW

1. The Veteran's bilateral hearing loss disability was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in January 2004 and January 
2008 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claims, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence she could submit, which would be pertinent to her 
claims, and advised to send any medical reports that she had.  
She was also told that it was ultimately her responsibility 
to support the claims with appropriate evidence.  In 
addition, the January 2008 letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

Subsequent to the issuance of the January 2008 letter, the 
Veteran's claims were readjudicated in an August 2009 
supplemental statement of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service personnel records and VA 
medical records are in the file.  Service treatment records 
from the Veteran's second period of service from December 
1967 to June 1976 have also been associated with the record.  
Although service treatment records from her first period of 
service from October 1955 to October 1958 are missing, as 
explained in the introduction, noise exposure has been 
nonetheless been conceded, and there is no prejudice to the 
Veteran for the Board to proceed without these records.  The 
Veteran has at no time referenced outstanding records that 
she wanted VA to obtain or that she felt were relevant to the 
claims.  In February 2008, the Veteran informed VA that she 
had no additional evidence to submit and requested that VA 
proceed with processing her appeal.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in July 2009 to 
obtain an opinion as to whether her bilateral hearing loss 
and tinnitus can be directly attributed to service.  The 
Board finds this examination report, along with its August 
2009 addendum, to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted 
that the examiner reviewed the Veteran's claims file and 
medical records prior to the examination, and provided a 
summary of the relevant findings therein.  The opinion 
rendered by the examiner is supported by objective and 
clinical findings.  The Board, therefore, concludes that the 
July 2009 examination report is adequate upon which to base a 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For VA 
purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board has reviewed the Veteran's service treatment 
records and finds that while they reflect medical treatment 
for a number of other conditions, they are completely silent 
regarding complaints, diagnosis or treatment of hearing loss, 
tinnitus or other ear problems.  A December 1975 separation 
examination report shows the Veteran's ears to be normal at 
discharge.  Results of an audiological test performed at this 
examination revealed hearing within normal limits.  See 38 
C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Similarly, audiograms from a December 1969 
reenlistment examination and from November 1970 showed 
hearing within normal limits.  It is further noted that the 
record contains no evidence of hearing loss within one year 
of service separation.  See 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the lack of in-service clinical findings of 
hearing loss, the Veteran maintains that during service, she 
was stationed at MCAS Iwakuni, Japan where she was exposed to 
aircraft noise while working adjacent to a flight line.  She 
claims that although she was issued hearing protection, she 
was required to constantly answer the telephone as part of 
her duties and was unable to make much use of the hearing 
protection.  The Veteran's service personnel records show 
that she did not have foreign service during her first period 
of service from October 1955 to October 1958.  The records 
do, however, indicate that she served in Japan at some point 
during her second period of service, some time between 1968 
and 1972.  The Veteran's DD Forms 214 list her primary duty 
specialty as a passenger transportation clerk, and the 
civilian equivalent to this specialty as a travel clerk.  In 
this regard, the Board finds the Veteran's duties in service 
to be consistent with her contentions regarding aircraft 
noise exposure.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  Her lay statements are therefore accepted as 
credible evidence of in-service noise exposure.  

Having conceded the occurrence of in-service noise exposure, 
the Board must now determine whether there is evidence of 
current disabilities of bilateral hearing loss and tinnitus.  

In a December 2003 VA audiological evaluation report, pure 
tone thresholds, in decibels, were shown to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
45
50
LEFT
10
25
25
40
45

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The audiologist noted that the Veteran 
denied tinnitus.

In an April 2004 notice of disagreement, the Veteran 
indicated that she did not deny tinnitus at her December 2003 
evaluation.  She stated that she had had ringing in her ears 
ever since she was in the military.  Subsequently in an April 
2005 VA Form 9, the Veteran explained that when the 
audiologist had asked her if she had tinnitus, she did not 
know what it was at the time.  She stated again that she had 
had constant ringing in her ears ever since service.  

On VA audiological evaluation in December 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
50
55
LEFT
15
25
35
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  It was noted that the Veteran denied 
tinnitus.

A VA audiological evaluation performed in May 2009 revealed 
bilateral mild to severe sensorineural hearing loss.  Word 
recognition scores were 96 percent for the right and left 
ears when tested at 80 dB HL.  It was noted that these 
results indicated a slight change from 2006.  The Veteran 
denied a history of tinnitus.  

On VA audiological examination in July 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
50
55
LEFT
20
30
40
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
It was noted that there was no current complaint of tinnitus 
and that the Veteran denied having tinnitus at any time prior 
to the examination.  

An analysis of the foregoing audiometric results yields the 
finding that the Veteran meets the regulatory criteria for a 
bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  

The Board will now determine whether there is medical 
evidence of a nexus between the Veteran's in-service noise 
exposure and her current disabilities.  See Hickson, supra.  
In the December 2003 VA audiological evaluation report, the 
audiologist stated that the Veteran's history of noise 
exposure during military service more likely than not 
contributed to present hearing loss.  It is unclear, however, 
whether the basis for this conclusion was the Veteran's self-
reported history or a review of historical records.  For this 
reason, the Veteran was afforded a VA audiological 
examination in July 2009 to further assess the etiology of 
her claimed disabilities.  Following a review of the claims 
file and audiometric testing, the examiner opined that 
bilateral hearing loss and tinnitus were not caused by or a 
result of acoustic trauma during military service.  In an 
August 2009 addendum, the examiner further opined that it was 
less likely than not that hearing loss resulted within one 
year of discharge.  It was explained that the Veteran's 
current hearing loss was no worse than normal aging.  The 
examiner acknowledged that the Veteran may have been exposed 
to high noise levels during service, but noted that the 
Veteran had multiple audiological threshold tests during 
service, all of which showed normal hearing, and that normal 
auditory thresholds were present at separation.  Thus, any 
exposure to high noise levels in service did not result in 
acoustic trauma and secondary hearing loss.  The examiner 
explained that there was no scientific evidence to indicate 
delayed onset of hearing loss secondary to acoustic trauma, 
but rather, scientific evidence indicated that onset of 
hearing loss and tinnitus would occur at the time of noise 
exposure.  

The Board finds the audiological opinion reflected in the 
July 2009 audiological examination report and August 2009 
addendum to be more probative than the December 2003 
audiological evaluation report.  The 2009 opinion reflects 
findings made by the audiologist following a review of the 
claims file, to include service treatment records, and an 
audiological evaluation of the Veteran.  The Veteran's 
complaints, history of noise exposure, and medical history 
were considered, and the audiologist opined that the 
Veteran's bilateral hearing loss and tinnitus were not caused 
by or a result of in-service acoustic trauma and that it was 
less likely than not that hearing loss had its onset within 
one year of service separation.  The Board is mindful that 
in-service noise exposure has been conceded and that the 
Veteran denies a history of post-service noise exposure.  
However, her service treatment records to include a December 
1975 separation examination report do not reflect any 
complaints of hearing loss or tinnitus in service, and there 
is no indication of treatment for hearing loss within a year 
of service separation.  It is also noted although the Veteran 
has contended in her NOD and VA Form 9 that she has had 
ringing in her ears since service, the medical evidence shows 
that she has consistently denied any past or current 
tinnitus.  In this case, the most probative evidence 
regarding etiology is the July 2009 audiological examination 
report and accompanying August 2009 addendum which 
essentially rule out a relationship between the Veteran's 
claimed disabilities and active service.  Taking into account 
all of the relevant evidence of record, the Board finds that 
service connection for bilateral hearing loss and tinnitus is 
not warranted.  

The Board observes that the earliest documented evidence of 
hearing loss is in December 2003, nearly three decades after 
her period of service had ended.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board has also considered the Veteran's self-
reported continuity of symptomatology of ringing in the ears 
dating back to her service, and the fact that tinnitus is a 
disability that lends itself to lay observation.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the Board must also 
consider the fact that the Veteran is recalling events that 
occurred decades ago, and that service treatment records are 
completely silent concerning any complaints of ringing in the 
ears.  Current medical records are likewise negative for 
tinnitus.  The credibility of the Veteran's reported history 
of experiencing tinnitus since service is questionable.  In 
this regard, the VA audiologist considered the Veteran's 
complaints along with the other evidence of record and 
concluded that that tinnitus was not caused by or a result of 
noise exposure in service.  Therefore, while the Veteran's 
statements regarding continuity are within her competence to 
make, and are of some probative value, the Board ultimately 
places more probative weight on the opinion of the competent 
audiologist, as her findings appear consistent with and are 
supported by the evidence of record.

The Board is mindful of the Veteran's statements regarding 
the etiology of her bilateral hearing loss and tinnitus.  The 
Veteran can attest to factual matters of which she has first-
hand knowledge; for example, she is competent to report that 
was exposed to noise while working on the flight line in 
service and that she has had ringing in her ears since 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, her 
statements regarding the etiology of her disabilities are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to her through her senses, she does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, she cannot provide a competent opinion 
regarding the cause of her current disabilities.

In light of the foregoing, the Board concludes that service 
connection for a bilateral hearing loss disability and 
tinnitus is not warranted.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


